Citation Nr: 1758801	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral flat foot disability (previously claimed as bowlegged deformity with flat feet and plantar fasciitis). 

2. Entitlement to service connection for a bilateral flat foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In an October 2010 rating decision, the Houston, Texas, RO denied a petition to reopen a previous denied claim for service connection for a bilateral flat foot disability. Although notified of the denial in an October 2010 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year.

2. Evidence associated with the file since October 2010, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral flat foot disability.

3. The Veteran's preexisting bilateral flat foot disability was not aggravated by his military service.


CONCLUSIONS OF LAW

1. The October 2010 rating decision denying a petition to reopen a previously denied claim for service connection for a bilateral flat foot disability is final. 38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2017).

2. As pertinent evidence received since the October 2010 denial is new and material, the criteria for reopening the claim for service connection for a bilateral flat foot disability are met. 38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for a bilateral flat foot disability have not been met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107 (b) (West 2014); 38 C.F.R.           §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to reopen previously denied claim 

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.        §§ 7104 (b), 7105 (c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (West 2014); 38 C.F.R.          § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

The petition to reopen a previously denied claim of service connection for a bilateral flat foot disability was previously denied in an un-appealed October 2010 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

In a September 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral flat foot disability because the Veteran's preexisting disability was not aggravated by his service. Although notified of this decision by a November 1998 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156 (a), 20.302, 20.1103. 

In October 2008, the Veteran petitioned to reopen the service connection claim for a bilateral flat foot disability. In a January 2009 decision, the RO denied reopening because the evidence submitted was new but not material. The Veteran again submitted a petition to reopen the claim in December 2009, tolling the finality of the January 2009 rating decision. In an October 2010 decision, the RO denied reopening because the evidence submitted was new but not material. The Veteran did not initiate a timely appeal, and both the January 2009 and the October 2010 rating decisions became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

In June 2010, the Veteran petitioned to reopen the claim for service connection. In a July 2011 rating decision, the RO denied reopening because the evidence was new but not material. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the February 2014 statement of the case (SOC). 

Evidence submitted since the final October 2010 rating decision consists of VA treatment records and private examination records. However, the RO provided the Veteran with a VA examination in November 2014 for this disability. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a bilateral flat foot disability is reopened and will be discussed on the merits below. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R.          § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression. 38 U.S.C.    § 1153; 38 C.F.R. § 3.306. Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111, 1137. Only such conditions as are recorded in examination reports are considered as noted at enlistment. 38 C.F.R. § 3.304 (b). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service. 38 U.S.C. § 1153; 38 C.F.R.         § 3.306. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's February 1988 report of medical examination at induction indicates the Veteran reported abnormal feet. A notation indicates the Veteran's feet demonstrated moderate asymptomatic bilateral pes planus (flat feet). His clinical evaluation was otherwise normal, and he was given a "1" for his "physical capacity or stamina" in his PUHLES profile. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). Service treatment records do not indicate any complaints, diagnoses or treatments for a bilateral flat foot disability in service. 

The Veteran's bilateral flat foot disability was noted on his induction entrance examination. Therefore, this condition is considered a preexisting condition, and only an aggravation of this condition can be service-connected. See 38 C.F.R.         § 3.306. The Veteran contends his duties while in service, which included carrying a heavy radio on his back while walking for miles, aggravated his preexisting disability beyond its natural progression.

VA treatment records indicate the Veteran obtained orthotics (prosethic insoles) to alleviate his bilateral foot pain. 

At the November 2014 VA medical examination, the Veteran reported pain in the soles of his feet with prolonged standing. The examiner noted the Veteran used orthotics to alleviate pain, and that the Veteran did not demonstrate pain during the physical examination. The examiner opined the Veteran's bilateral flat foot disability was not aggravated beyond its natural progression by his military service because he was not seen clinically for foot pain while in service and VA treatment records did not indicate significant foot problems after discharge. 

The preponderance of the evidence is against service connection for a bilateral flat foot disability. The probative medical evidence indicates the Veteran's current bilateral flat foot disability was not aggravated in service beyond the natural progression of his preexisting condition.

The Board has considered the June 2016 private examination of his bilateral flat foot disability. The examiner noted the Veteran had pain in both feet, but that he did not demonstrate pain on manipulation. In addition, the examiner noted the Veteran did not demonstrate any functional loss due to his disability. However, the examiner did not review any of the Veteran's service treatment records or opine on the etiology of the Veteran's current condition. This examination, therefore, is not probative as to whether the Veteran's service aggravated the Veteran's preexisting disability beyond its natural progression.

In comparison, the November 2014 VA medical opinion is highly probative. The examiner reviewed the record for any fact-based objective evidence of symptoms related to a bilateral flat foot disability during and after service, to include aggravation, and acknowledged the Veteran's medical history and current treatment for the condition.

The Veteran has continuously indicated throughout the appeal that his current bilateral flat foot disability was aggravated as a result of his military service. The Veteran is competent to report observable symptomatology of his condition and to relate a contemporaneous medical diagnosis. See Layno, 6 Vet. App. 465, 469; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer opinions as to the aggravation of his preexisting bilateral flat foot disability. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Bilateral pes planus requires specialized training for determinations as to causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and its relationship to service. 

Since the Veteran's current bilateral flat foot disability was not related to service, the claim for service connection is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.       § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for a bilateral flat foot disability is granted.

Service connection for a bilateral flat foot disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


